NO. 07-08-0154-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                        PANEL B

                                FEBRUARY 12, 2009
                          ______________________________

                      JAKAN ARTHUR KENDRICK, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE
                        _________________________________

      FROM THE CRIMINAL DISTRICT COURT NO. 4 OF TARRANT COUNTY;

              NO. 1072467D; HONORABLE MICHAEL THOMAS, JUDGE
                       _______________________________


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


                               MEMORANDUM OPINION


       Appellant Jakan Arthur Kendrick appeals from his conviction by jury of aggravated

robbery with a deadly weapon and the trial court’s sentence of forty-one years confinement

in the Institutional Division of the Texas Department of Criminal Justice.1 Appellant's

attorney has filed a brief in compliance with Anders v. California, 386 U.S. 738, 87 S. Ct.
1396, 18 L. Ed. 2d 493 (1967) and In re Schulman, 252 S.W.3d 403 (Tex.Crim.App. 2008).



       1
        See Tex. Penal Code Ann. § 29.03(a) (Vernon 2007). This is a first degree felony
punishable by life or for any term of not more than 99 years or less than 5 years and a fine
not to exceed $10,000. Tex. Penal Code Ann. § 12.32 (Vernon 2003).
Agreeing with appointed counsel’s conclusion the record fails to show any arguably

meritorious issue that could support the appeal, we affirm the trial court’s judgment.


       Appellant was charged by indictment with aggravated robbery with a deadly weapon,

based on events alleged to have occurred in Tarrant County in May 2007. The indictment

also contained a habitual offender notice. After the jury returned a verdict of guilty as

alleged in the indictment, appellant plead true to the habitual offender allegation. The trial

court heard punishment evidence and sentenced appellant to imprisonment for a term of

forty-one years. The trial court certified appellant’s right of appeal and this appeal

followed.


       The record reflects that the State presented evidence to show that on May 31, 2007,

Eduardo Avendano was robbed of cash at gunpoint while working at a store. The robbery

was captured by the store’s video system and the recording was admitted at trial without

objection and played before the jury. On that evening, one of two robbers asked Avendano

if he could cash a paycheck from a nearby company. Because the robber mentioned the

company’s name, the investigating police officer showed the company’s general manager

the video recording of the robbery.       The manager identified one of the robbers as

appellant, a former employee. Avendano later positively identified appellant as the robber

who pulled out a handgun during the robbery.


       Following the presentation of the evidence, the jury found appellant guilty as

charged in the indictment. Appellant went to the trial court for punishment and, as noted,

plead “true” to the habitual offender notice. After receiving appellant’s plea of “true” as well


                                               2
as other evidence, the trial court assessed punishment against appellant at forty-one years

of confinement. Appellant timely appealed.


    Thereafter, appellant's appointed appellate counsel has filed a motion to withdraw and

a brief in support pursuant to Anders in which she certifies that she has diligently reviewed

the record and, in her professional opinion, under the controlling authorities and facts of the

case, there is no reversible error or legitimate grounds on which a non-frivolous appeal can

arguably be predicated. The brief discusses in detail the procedural history of this case and

the events at trial. Counsel thoroughly discusses the applicable law and sets forth the

reasons she concludes there are no arguably meritorious appellate issues. Counsel has

certified that a copy of the Anders brief and motion to withdraw have been served on

appellant, and that counsel has advised appellant of his right to review the record and file

a pro se response. Johnson v. State, 885 S.W.2d 641, 645 (Tex.App.–Waco 1994, pet.

ref'd). By letter, this Court also notified appellant of his opportunity to submit a response

to the Anders brief and motion to withdraw filed by his counsel. Appellant has not filed a

response.


       In conformity with the standards set out by the United States Supreme Court, we will

not rule on the motion to withdraw until we have independently examined the record.

Nichols v. State, 954 S.W.2d 83, 86 (Tex.App.–San Antonio 1997, no pet.). If this Court

determines the appeal has merit, we will remand it to the trial court for appointment of new

counsel. Stafford v. State, 813 S.W.2d 503, 511 (Tex.Crim.App.1991).




                                              3
       Appellate counsel’s brief discusses grounds on which a meritorious argument might

lie on appeal, and considers the application of each ground to this case. Counsel first

addresses potential issues concerning jurisdiction and jury selection. We agree that the

record does not support a contention with regard to either of these issues. Secondly,

counsel considers the legal and factual insufficiency of the evidence to support appellant’s

conviction. After a complete review of the record, however, we agree with appellate counsel

that evidentiary insufficiency grounds do not arguably support an appeal. Counsel next

discusses the jury charges at both guilt-innocence and punishment and concludes there is

no arguable issue for appeal on this point. We agree with counsel’s conclusion.


       Counsel then discusses issues pertaining to appellant’s punishment and concludes

there is no arguable such issue on appeal. We agree. The trial court assessed punishment

for appellant at forty-one years of confinement in the Institutional Division of the Texas

Department of Criminal Justice, a term within the permissible range. See Tex. Penal Code

Ann. § 29.03(b) (Vernon 2003). It is the general rule that as long as a sentence is within

the proper range of punishment, it will not be disturbed on appeal. Jackson, 680 S.W.2d

at 814; Rodriguez v. State, 917 S.W.2d 90, 92 (Tex.App.–Amarillo 1996, pet. ref’d) (Texas

courts have traditionally held that as long as the sentence is within the range of punishment

established by the Legislature in a valid statute, it does not violate state or federal

prohibitions).


       Lastly, counsel identifies the possibility that appellant might argue he had received

ineffective assistance of counsel at trial. See Strickland v. Washington, 466 U.S. 668, 104



                                             4
S. Ct. 2052, 80 L. Ed. 2d 674 (1984) and Hernandez v. State, 726 S.W.2d 53, 57

(Tex.Crim.App. 1986) (establishing standard for effective assistance of counsel). We agree

with counsel that the record contains no support for such a contention.


       Our review convinces us that appellate counsel conducted a complete review of the

record. We have also made an independent examination of the entire record to determine

whether there are any arguable grounds which might support the appeal from appellant’s

conviction and sentence. We agree the record presents no arguably meritorious grounds

for review. Accordingly, we grant counsel's motion to withdraw2 and affirm the judgment

of the trial court.




                                                 James T. Campbell
                                                      Justice



Do not publish.




        2
         Counsel shall, within five days after the opinion is handed down, send her client
 a copy of the opinion and judgment, along with notification of the defendant’s right to file
 a pro se petition for discretionary review. Tex. R. App. P. 48.4.

                                             5